Mr. Justice Matthews
delivered the opinion of the court reversing the judgment of the circuit court.
An agreement was entered into by the terms of which the party of the first part was to tan, curry, and finish certain skins, and when finished to send them to the party of the second part, pledging the skins before shipping to the party of the second, the latter to make certain advances for the purpose of enabling the former to carry out his agreement. The party of the first part becoming embarrassed and unable to further carry out his agreement, a second agreement was entered into, whereby the party of the second part "was authorized to take immediate possession of tannery buildings and materials in hand. Held, that the latter transaction, though made with knowledge of the party’s insolvency and in contemplation of bankruptcy, if made in good faitli was legitimate, and did not constitute an unlawful preference.
Oases cited in the opinion: Powder Co. v. Burkhardt, 97 U. S. 110; Gregory v. Morris, 96 U. S. 619; Cook v. Tullis, 18 Wall. 351; Yeatman v. Savings Inst. 95 U. S. 764; Winson v. McLennan, 2 Story, 492; Stewart v. Platt, 101 U. S. 739.